[logo.jpg] 

EXHIBIT 10.1

 

MARKETING AND CONSULTING AGREEMENT

 

This Marketing and Consulting Agreement (“Agreement”), is made and entered into
as of the 1st day of November, 2014, by and between CorProminence, LLC, a New
York limited liability company, with offices at 377 Oak Street, Concourse 2,
Garden City, New York 11530 (“CorProminence”) and Eventure Interactive Inc.,
3420 Bristol Street, 6th Floor, Costa Mesa, CA 92626 (hereinafter referred to as
“Eventure Interactive” or “Eventure.” CorProminence and Eventure are hereinafter
referred to individually as “Party” and collectively as “Parties.”

 

RECITALS

 

A.CorProminence is in the business of providing services for shareholder
information and shareholder relations;

 

B.Eventure Interactive has had discussions and negotiations with CorProminence
for CorProminence to render to Eventure Interactive the shareholder information
and shareholder relations services identified below; and

 

C.The Parties wish to reduce to writing the terms and conditions under which
CorProminence will provide such information and services to Eventure
Interactive.

 

AGREEMENT

 

For and in consideration of the mutual promises and covenants contained in this
Agreement and for other good and valid consideration, the adequacy and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

1.Term of Agreement

 

The term of this Agreement shall commence on November 1, 2014 and shall end on
October 31, 2015, (“Term”). Thereafter, the Term may be renewed upon the mutual
written consent of the Parties, for a one (1) year term, although there is no
obligation on the part of either Party to do so.

 

2.Services to be Rendered by CorProminence to Eventure Interactive

 

During the Term, CorProminence shall provide Eventure Interactive, on a best
efforts basis, a strategic market and investor awareness program by providing
comprehensive corporate and shareholder communications development, which will
promote the Eventure Interactive brand and incorporate the following services
(“Services”) to Eventure Interactive, all subject to the prior approval of
Eventure Interactive:

 





1 | Page Eventure Interactive Inc. CONFIDENTIAL



  



 

 

 

[logo.jpg] 

 

(i)On Demand Road Show Services: CorProminence will coordinate and facilitate
key introductions to retail and institutional financial services communities,
including broker dealers, investment bankers, fund managers and analysts. This
includes coordinating retail “roadshow” days in various geographical locations
and money centers throughout the United States. This service also includes
virtual meetings conducted electronically via “Go To Meeting” and the like.

 

(ii)Financial Industry Events: CorProminence sponsors, prepares for and
participates with Eventure Interactive within select, pre-approved financial and
relevant industry trade shows (i.e., ROTH, RODMAN, LD MICRO, SIDOTI, MARCUM,
PIPES, SCIA etc.…), including preparation of corporate promotional collateral
and investor presentations, as needed.

 

(iii)Luncheon/Dinner Series: CorProminence arranges and coordinates pre-approved
Eventure Interactive sponsored luncheons/dinners with a targeted audience of
25-50 brokers and broker-dealers and other investment sources (analysts, bankers
and investors) in one setting, in the following markets: Boston, New York,
Philadelphia, Atlanta, Florida, St. Louis, Chicago, Dallas, San Francisco and
Los Angeles (luncheons/dinners incur an additional cost of $1000 per event plus
the cost of meals).

 

(iv)Corporate Communications: CorProminence will help create and manage investor
informational packages, presentation materials (PowerPoint Presentation Deck),
One Page Summary for Registered Representatives, assist writing/editing Press
Releases and will work in a coordinated communications effort with company
management and staff.

 

(v)Investor Relations Newsroom Promotions: CorProminence will develop and
integrate an interactive Investor Relations News, Content and Video Channel Hub;
this includes content updates and maintenance in coordination with IRWebkit
(Eventure Interactive will contract directly with IRWebkit, as needed).

 

(vi)The CorVideo™ Executive Interview Series: CorProminence will conduct,
produce and distribute up to two executive interview videos per month
(additional videos incur an additional cost of $1,000 per video). Distribution
will occur on corporate IR Newsroom, Corporate You Tube Channel, social media
channels and many other financial and social distribution sources including, but
not limited to, the Zacks Research Distribution network should that resource
become available. Production includes copy writing, transcription, graphics,
video template design, recording, production and post-production. Video
categories are as follows: executive interviews and video news releases.

 



2 | Page Eventure Interactive Inc. CONFIDENTIAL



  

 

 



 

[logo.jpg] 

 

3.Compensation

 

(i)On or before November 1, 2014, Eventure Interactive shall deliver to
CorProminence a fee of Ten Thousand Dollars ($10,000) per month (“Monthly Fee”)
and shall pay this Monthly Fee on the 1st day of each consecutive month
thereafter, through and including October 1, 2015. The Monthly Fee shall apply
to all costs associated with delivering the Services, except for the cost of the
Luncheon/Dinner Series meetings. Eventure Interactive shall pay the cost for the
luncheons. Eventure Interactive will also be responsible for registration and
reasonable travel costs for authorized representatives of CorProminence to
attend the Financial Industry Events where Eventure Interactive presents or
participates, including reasonable expenses incurred by members of CorProminence
for attendance at these Financial Industry Events.



(ii)In addition to the Monthly Fee, Eventure Interactive agrees to immediately
award, issue and deliver to CorProminence two hundred seventeen thousand, one
hundred seventy-five (217,175) of Eventure Interactive’s authorized common
shares of the Company (EVTI) (“Shares”), upon the signing of this agreement, in
the form of restricted shares, bearing the appropriate indicative legend
thereto, for CorProminence’s work as additional consideration for the services
to be provided by CorProminence to the Company under the term of this Agreement.
All such Shares will be adjusted on a prorated basis to account for any Share
split during the Term and thereafter.

 

Wiring instructions for payment of the Monthly Fee are:

 

CorProminence, LLC

377 Oak Street

Concourse 2

Garden City, NY 11530

 

Bank of America

Roslyn Heights, NY

Routing Number: 026009593

Account Number: 483018668556

Tax ID Number: 27-0694138

 

Except for the consideration set forth in this Agreement, Eventure Interactive
shall have no other obligation for payment to CorProminence for delivery of the
services identified in this Agreement.

 

4.Disclosure of Information

 

Eventure Interactive will furnish to CorProminence all information and documents
relating to Eventure Interactive as reasonably necessary for CorProminence to
perform the Services. In performing the Services, CorProminence shall use only
such information and documents which have been provided by Eventure Interactive
or which Eventure Interactive has approved in writing in advance for use by
CorProminence. CorProminence shall not make any representations on behalf of
Eventure Interactive without the prior written consent and approval of Eventure
Interactive. Nothing contained in this Agreement shall grant CorProminence any
right, title, or interest in Eventure Interactive’s trademarks, patents,
copyrights, trade secrets or other intellectual property.

 





3 | Page Eventure Interactive Inc. CONFIDENTIAL



 



 

 

  

[logo.jpg] 

 

CorProminence shall not disclose to any third party any material non-public
information or documents received from Eventure Interactive (“Confidential
Information”) without the prior written consent of Eventure Interactive other
than: (i) to the agents or representatives of CorProminence that have a need to
know in connection with the Services, provided such agents or representatives
have a similar obligation to maintain the confidentiality of Confidential
Information; (ii) as may be required by applicable law; provided, however,
CorProminence shall provide prompt prior written notice thereof to Eventure
Interactive to enable Eventure Interactive to seek a protective order or
otherwise prevent such disclosure; or (iii) such Confidential Information has
become publicly known through no action of CorProminence or its agents or
representatives.

 

5.Expenses

 

Only expenses that would ordinarily be incurred by Eventure Interactive will be
billed to Eventure Interactive on a monthly basis. Applicable reimbursements
consist of postage for investor packages or research reports (if CorProminence’s
office provides fulfillment), fees for news wire services (if CorProminence’s
office disseminates news releases), and fees for fax-broadcasting news releases.
Eventure Interactive shall provide CorProminence all investor and broker
due-diligence packages. Any packages requiring additional photocopying/printing
will be billed back to Eventure Interactive at cost (with no mark-up). Any
extraordinary items, such as broker lunch presentations, air travel
(CorProminence has the option to fly Business Class for air travel over five (5)
hours), hotel, ground transportation or media campaigns, etc. shall be paid by
Eventure Interactive, only with the prior authorization by Eventure Interactive
to incurring any such expenses. Reimbursement for any expenses over $1000 within
a calendar month shall be subject to pre-approval by Eventure Interactive.

 

6.Representations and Warranties of CorProminence

 

In order to induce Eventure Interactive to enter into this Agreement,
CorProminence hereby makes the following unconditional representations and
warranties:

 

In connection with its execution of and performance under this Agreement,
CorProminence has not taken and will not take any action that will cause it to
become required to make any filings with or to register in any capacity with the
Securities and Exchange Commission (“SEC”), the Financial Industry Regulatory
Authority (“FINRA”), the securities commissioner or department of any state, or
any other regulatory or governmental body or agency.

 

Neither CorProminence nor any of its principals, agents or representatives, is
subject to any investigation, inquiry, sanction or restriction imposed by the
SEC, FINRA, any state securities commission or department, or any other
regulatory or governmental body or agency, which would prohibit, limit or
curtail CorProminence’s execution of this Agreement or the performance of its
obligation hereunder. CorProminence is permitted to provide consulting services
to any corporation or entity engaged in a business identical or similar to
Eventure Interactive’s, as long as there is no breach of confidentiality or
conflict of interest with the business of Eventure Interactive.

 





4 | Page Eventure Interactive Inc. CONFIDENTIAL



  



 

 

  

[logo.jpg] 

 

7.Representations and Warranties of Eventure Interactive

 

In order to induce CorProminence to enter into this Agreement, Eventure
Interactive hereby makes the following unconditional representations and
warranties:

 

Eventure Interactive is not subject to any restriction imposed by the SEC or by
operation of the Securities Act of 1933, as amended (“1933 Act”), the Exchange
Act of 1934, as amended (“1934 Act”) or any of the rules and regulations
promulgated under the 1933 Act or the 1934 Act which prohibit its execution of
this Agreement or the performance of its obligations to CorProminence set forth
in this Agreement. All payments are required to be made on time and in
accordance with the payment terms and conditions set forth in this Agreement.

 

8.Indemnification of CorProminence by Eventure Interactive

 

Eventure Interactive acknowledges that CorProminence relies on information
provided by Eventure Interactive in connection with the provision of the
Services and represents that such information does not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements made, in light of the circumstances in which they were made,
not misleading, and agrees to hold harmless and indemnify CorProminence for
claims against CorProminence as a result of any breach of such representation
and for any claims relating to the purchase and/or sale of the Shares occurring
out of or in connection with CorProminence’s relationship with Eventure
Interactive, including, but not limited to, reasonable attorney’s fees and other
costs arising out of any such claims; provided, however, that Eventure
Interactive shall not be liable in any such case for losses, claims, damages,
liabilities or expenses that arise from the negligence or willful misconduct of
CorProminence or its agents or representatives.

 

9.Indemnification of Eventure Interactive by CorProminence

 

CorProminence and its principals shall indemnify and hold harmless Eventure
Interactive and its agents and representatives from and against any and all
losses, claims, damages, liabilities or expenses, including, but not limited to,
reasonable attorney’s fees and other costs related thereto, arising out of
CorProminence’s negligent performance of the Services or intentional breach of
its representations, warranties or material provisions in the Agreement.

 





5 | Page Eventure Interactive Inc. CONFIDENTIAL



 



 

 

 

[logo.jpg] 

 

10.Applicable Law

 

It is the intention of the Parties that this Agreement and the performance of
this Agreement and all lawsuits and special proceedings arising therefrom be
construed in accordance with and under and pursuant to the laws of the State of
New York and that in any action, special proceeding or other proceedings that
may be brought arising out of, in connection with or by reason of this
Agreement, the law of the State of New York shall be applicable and shall govern
to the exclusion of the law of any other forum, without regard to the
jurisdiction on which any action or special proceeding may be instituted.

 

11.Dispute Resolution

 

If a dispute arises relating to this Agreement or the termination of this
Agreement, claims for breach of contract or breach of the covenant of good faith
and fair dealing, claims of discrimination or any other claims under any
federal, state or local law or regulation now in existence or hereinafter
enacted, and as amended from time to time (“Dispute”), the Parties shall attempt
in good faith to settle the Dispute through mediation conducted by a mediator to
be mutually selected by the parties. The Parties shall share the costs of the
mediator equally. Each Party shall cooperate fully and fairly with the mediator
and shall attempt to reach a mutually satisfactory compromise of the Dispute. If
the Dispute is not resolved within thirty (30) days after it is referred to the
mediator, it shall be resolved through final and binding arbitration, as
specified in this Section 11.

 

Binding arbitration shall be conducted by the Judicial Arbitration and Mediation
Services, Inc. (“JAMS”) sitting in New York City, New York, for resolution by a
single arbitrator acceptable to both parties. If the parties fail to agree to an
arbitrator within ten (10) days of a written demand for arbitration being sent
by one party to the other party, then JAMS shall select the arbitrator according
to the JAMS Rules for Commercial Arbitration. The arbitration shall be conducted
in accordance with the New York Code of Civil Procedure and the New York Code of
Evidence. The award of such arbitrator shall be final and binding on the Parties
and may be enforced by any court of competent jurisdiction. In the event of
arbitration to resolve a Dispute, the prevailing party shall be entitled to
recover its attorney’s fees and other out-of-pocket costs incurred in connection
therewith from any non-prevailing party involved therein.

 

12.Non-Circumvention

 

The Parties agree that Confidential Information shall not be used for the
enrichment, directly or indirectly, of CorProminence or its agents or
representatives, without the express written consent of Eventure Interactive. In
addition, CorProminence agrees that, following receipt of Confidential
Information from Eventure Interactive, including, but not limited to, its
relationships and business contacts, CorProminence shall not contract or attempt
to sell to, transact business with or purchase from the persons or entities
represented by Eventure Interactive’s relationships or business contacts without
the prior written permission from Eventure Interactive unless: (i) a business
relationship between CorProminence and Eventure Interactive’s relationship
predated this Agreement; and (ii) CorProminence can substantiate the same to the
reasonable satisfaction of Eventure Interactive.

 



6 | Page Eventure Interactive Inc. CONFIDENTIAL



 



 

 

 

[logo.jpg] 

 

13.No Assignment or Delegation Without Prior Approval

 

No portion of the Agreement or any of its provisions may be assigned, nor
obligations delegated, to any other person without the prior written consent of
the Parties, except by operation of law or as otherwise set forth in this
Agreement.

 

14.Survival of Agreement

 

The Agreement and all of its terms shall inure to the benefit of any permitted
assignees of or lawful successors to either Party.

 

 

15.Independent Contractor

 

CorProminence agrees to perform the services identified in this Agreement as an
independent contractor. Nothing contained in this Agreement shall be construed
to create an employer-employee relationship between the Parties. CorProminence
shall have no authority to enter into any agreement on behalf of Eventure
Interactive or to bind Eventure Interactive in any manner whatsoever, unless
Eventure Interactive authorizes CorProminence to do so in writing in advance of
any such agreement being signed by CorProminence.

 

16.No Amendment Except in Writing

 

Neither the Agreement nor any of its provisions may be altered or amended,
except in a dated writing signed by the Parties.

 

17.Waiver of Breach

 

No waiver of any breach of any provision of this Agreement shall be deemed to
constitute a continuing waiver or a waiver of any other provision of this
Agreement.

 

18.Severability of the Agreement

 

Except as otherwise provided herein, if any provision hereof is deemed by
arbitration or a court of competent jurisdiction to be legally unenforceable or
void, such provision shall be stricken from the Agreement and the remainder
hereof shall remain in full force and effect.





 





7 | Page Eventure Interactive Inc. CONFIDENTIAL



 

 

 

 



 

[logo.jpg] 

 

19.Termination of the Agreement

 

This Agreement may be terminated by either Party by providing the other Party a
Notice of Termination thirty (30) days prior to the effective date of the
termination of this Agreement (“Effective Date of Termination). In the event of
termination of this Agreement by Eventure Interactive, unless such termination
was due to the negligence, gross misconduct or breach of its representations,
warranties and a material provision set forth in the Agreement, CorProminence
shall be entitled to retain the Monthly Fee it has earned prior to the Effective
date of Termination without any claim by Eventure Interactive for reimbursement
of the Monthly Fee paid to the Effective Date of Termination. In addition, if
Eventure Interactive terminates this Agreement for any reason, CorProminence
shall return to Eventure Interactive the pro rata number of Shares it earned
from Eventure Interactive pursuant to Section 3. (ii) of this Agreement based
upon a 365 day year. To calculate the number of Shares to be returned to
Eventure Interactive, the Parties agree that CorProminence shall earn 595 Shares
per day to and including the Effective Date of Termination. Thus, by way of
example, if this Agreement is terminated by Eventure Interactive 300 days from
the commencement of the Term, CorProminence would be entitled to retain 178,500
Shares and required to return 38,675 Shares.

 

20.Counterparts and Facsimile Signature

 

This Agreement may be executed simultaneously in two or more counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Execution and delivery of this Agreement
by exchange of facsimile copies bearing the facsimile signature of a Party to
this Agreement shall constitute a valid and binding execution and delivery of
this Agreement by such Party. Such facsimile copies shall constitute enforceable
original documents.

 

21.No Construction Against the Party Drafting This Agreement.

 

The Agreement shall be construed without regard to any presumption or other
requiring construction against the Party drafting this Agreement.

 

IN WITNESS WHEREOF, the Parties have duly executed and delivered this Agreement,
effective as of the date set forth above.

 



Eventure Interactive, Inc.   CorProminence, LLC                           By:
/s/ Michael Rountree   By: /s/ Scott Gordon   Print Name: Michael Rountree  
Print Name: Scott Gordon   Title: CFO, Treasurer   Title: Managing Member  
Date: October 30, 2014   Date: October 30, 2014  



 









8 | Page Eventure Interactive Inc. CONFIDENTIAL



 



 

 